Mathews, J.,

delivered the opinion of the court.
In this case the plaintiffs sue as heirs of their brother, to recover a portion of his estate or succession, now in the *495possession of the defendants, and by them claimed as , , ' . . . universal legatees, in equal portions.
Judgment was rendered in the court below, for the latter, from which the former appealed.
„ . , , ,, . I he decision of the cause depends on the interpretation or an olographic will, made by W. C. Withers, bearing date the 14th of July, 1823, in which he bequeathed to his wife one-third part of his whole estate, to his sister Sarah Ann one-third, - and to his sister Margaret one-third, &c., and appointed his wife, Margaret Delia, Martin Gordon and Thomas Kennedy, his testamentary executors, authorising them to make an inventory, and take possession of all his estate, without the intervention of any court of judicature, &c.
All the plaintiffs and two of the'defendants, stood in the same degree of relationship to the testator. He lived about six years after the date of his will, and during that period increased considerably his fortune or estate, and the plaintiffs claim to partake of this increase, and share the property thus acquired by their brother, with their sisters Sarah Ann and Margaret, as co-heirs, &c.
The testator having no forced heirs, had a right to dispose by will, of all his estate or succession, and the question is, whether by the testament, as above stated, he intended to ■ give his entire estate to the persons then designated, to take the whole in equal portions. Did he intend to give all the property constituting his succession at the time of his death, or only that which he had at the date of his will Í
The fundamental rule in the interpretation of testaments, requires a process of reasoning, by which the intention of a testator may be discovered, whenever his will is expressed in doubtful and ambiguous terms, containing dispositions of uncertain import. To this rule all others established by law, should be made subservient. The cases of uncer- . tainty in all written instruments are various, besides the obscurity appertaining to language, from the different meanings in which the same words may be used,.doubts may arise in relation to time or quantity. The will now under consideration, if it be not so plainly expressed as to preclude every *496species of construction, is subject to interpretation, only as it regards the amount of property disposed of by the testator, and the time at which that amount is to be estimated. In truth a doubt as to the quantity given to the legatees, could not possibly arise in any other way, than in relation to the time at which the estimate is to be made.
As a general rule in all testamentary dispositions, of property, dispositions causa mortis, the words estate and succession are to be taken and construed as synonymous.
Where a testator wills to his wife and two sisters, each one-third part of his whole estate¡ having no forced heirs, they will be considered as universal legatees, succeeding to the whole of the estate of which he died possessed, to the exclusion of all others.
The testator explicitly disposes of the whole of his estate to three persons, who are appointed to take by equal portions. The whole passed into the hands of his executors, by the terms of the will. In administering, they were clearly bound to collect all his property, and after the payment of debts, to distribute the remainder according to the provisions of the testament. It might perhaps be correctly assumed, that in all dispositions causa mortis, the words estate and succession are synonymous. However this may be, generally speaking, it cannot be doubted, according to the seizin granted to the executors in the present instance, that the word estate was used as an expression of the same sense and meaning, which would follow from the term succession. Viewed in this light, it would seem to require great acuteness and ingenuity, to raise a doubt as to the real intention of the testator, were it not for some rules found in our code, relating to the interpretation of legacies.
Before considering these rules, it is proper to ascertain the relation in which the defendants stand, to the estate or succession of the deceased. Believing as we do, that he did not intend to die intestate, as to any part of his succession, his legatees must be considered as having succeeded to the whole, according to the definition- given by the code, of universal legacies. Article 1599 of the Louisiana Code, declares an universal legacy to be a testamentary disposition, by which the testator gives to one or several persons, the whole of the. property which he leaves at his decease. The articles immediately following, provide for cases when a testator leaves forced heirs, and are not applicable to the present, except the article 1602, which gives seizin of right to universal legatees, when there are no forced heirs. A sound interpretation-of these articles of the *497code, leads fairly to the conclusion, that universal legatees, situated like the defendants, hold the place of heirs instituted by testament.
Universal legatees having the seizin of the estate under the will, hold the place of heirs instituted by testament.
Viewed in this manner, the rules for the interpretation of legacies, are wholly inapplicable to the present case. Indeed, from the examples given to illustrate them, it would appear, that they must find their application exclusively to special legacies, or dispositions made by a testator, of some determined portion of his estate, designated in genus or species.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.